                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVEN CARMICHAEL WARREN,                        )
                                                 )
                     Petitioner,                 )
                                                 )
vs.                                              )   Civil No. 17-cv-084-CJP 1
                                                 )
T. G. WERLICH,                                   )
                                                 )
                     Respondent.                 )

                             MEMORANDUM and ORDER

PROUD, Magistrate Judge:

       Petitioner Steven Carmichael Warren filed a petition for writ of habeas

corpus under 28 U.S.C. §2241 (Doc. 1) challenging the enhancement of his

sentence as a career offender under U.S.S.G. § 4B1.1. He purports to rely on

Mathis v. United States, 136 S. Ct. 2243 (2016). Respondent filed a response at

Doc. 12, and petitioner filed a reply at Doc. 16, supplemented by additional

citations in Docs. 19 and 21. This matter is now ripe for resolution.

                       Relevant Facts and Procedural History

       Pursuant to a written plea agreement, petitioner pleaded guilty to armed

bank robbery in violation of 18 U.S.C. § 2113(a) and (d) in the District of Kansas,

Case No. 11-cr-20040.          In May 2012, he was sentenced to 300 months

imprisonment, the statutory maximum.             See, Docket Sheet, Case No. 11-cr-



1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 11.



                                             1
20040, Doc. 12, Ex. 5, p. 3. 2

         At sentencing, the Court found that Warren qualified as a career offender

under U.S.S.G. § 4B1.1, resulting in an advisory guideline sentencing range of

188 to 235 months. Transcript of Sentencing Hearing, Doc. 12, Ex. 3, p. 62.

Defendant did not challenge his designation as a career offender, but argued for a

downward departure. Ex. 3, p. 52. The Court granted the government’s request

for an upward departure and sentenced petitioner to 300 months imprisonment,

the statutory maximum. Ex. 3, p. 84.

         The plea agreement contained a waiver of the right to appeal or file a

collateral attack. The plea agreement is attached to Doc. 12 as Exhibit 2.                  The

agreement provides that Warren “knowingly and voluntarily waives any right to

appeal or collaterally attack any matter in connection with this prosecution, the

defendant’s conviction, or the components of the sentence to be imposed herein

including the length and conditions of supervised release. . .The defendant also

waives any right to challenge a sentence or otherwise attempt to modify or change

his sentence or manner in which it was determined in any collateral attack,

including, but not limited to a motion brought under Title 28, U,S.C. § 2255. . .”

The agreement limited the waiver of direct appeal to a sentence that was within

the guidelines range determined by the court, but the waiver of collateral attack

was not limited. Doc. 12, ex. 2, pp. 5-6.

         Warren filed a direct appeal challenging the reasonableness of his sentence.

He did not challenge his status as a career offender. The Tenth Circuit affirmed,

2
    The Court uses the document, exhibit, and page numbers assigned by the CM/ECF system.

                                                2
United States v. Warren, 737 F.3d 1278 (10th Cir. 2013).

      Warren also filed a motion under 28 U.S.C. § 2255 alleging ineffective

assistance of counsel but, again, not challenging his status as a career offender.

The motion was denied, and the Tenth Circuit denied a certificate of appealability.

Warren v. United States, 660 F. App’x 611 (10th Cir. 2016).

                           Grounds for Habeas Relief

      Petitioner argues that, following Mathis, his prior Missouri drug conviction

no longer qualifies as a predicate conviction for purposes of the career offender

enhancement.

                                     Analysis

      Respondent argues that the petition should be denied for several reasons.

First, petitioner waived his right to bring a collateral attack.          Secondly,

independent of the waiver, petitioner cannot bring his claim in a § 2241 petition

because a sentence calculated under the advisory Sentencing Guidelines does not

constitute a miscarriage of justice.         Both of respondent’s arguments are

meritorious.

      1.       Waiver

      There is no doubt that a plea agreement may include a valid waiver of the

right to appeal and to file a collateral attack, and that such waivers are generally

enforceable, with limited exceptions. Solano v. United States, 812 F.3d 573, 577

(7th Cir. 2016). The limited exceptions are where the plea agreement itself was

involuntary, the defendant argues ineffective assistance of counsel with regard to



                                         3
the negotiation of the plea, the sentencing court relied on a constitutionally

impermissible factor such as race, or the sentence exceeded the statutory

maximum. Keller v. United States, 657 F.3d 675, 681 (7th Cir. 2011). A waiver

of the right to bring a collateral attack on a conviction or sentence bars a § 2241

petition; the waiver does not make the remedy afforded by § 2255 inadequate or

ineffective so as to open the door to a § 2241 petition. Muse v. Daniels, 815 F.3d

265, 266 (7th Cir. 2016).      Further, a subsequent change in the law does not

render an appeal waiver involuntary. United States v. Vela, 740 F.3d 1150, 1151

(7th Cir. 2014).

      Petitioner does not argue that the plea agreement here was involuntary or

that he fits into any of the recognized exceptions.     The Seventh Circuit has

enforced appeal waivers against challenges to career offender designations.

United States v. Smith, 759 F.3d 702 (7th Cir. 2014); United States v. McGraw,

571 F.3d 624 (7th Cir. 2009); United States v. Standiford, 148 F.3d 864 (7th

Cir. 1998). McGraw is particularly instructive. The petitioner there argued that

the convictions used to categorize him as a career offender no longer constituted

crimes of violence after Begay v. United States, 128 S. Ct. 1581 (2008). The

Seventh Circuit enforced the waiver, noting that “We have consistently rejected

arguments that an appeal waiver is invalid because the defendant did not

anticipate subsequent legal developments.” McGraw, 571 F.3d at 631. The same

principle applies to a waiver of collateral attack.

      2. No Miscarriage of Justice



                                           4
      There are some errors that can be raised on direct appeal but not in a

collateral attack such as a § 2255 motion or a § 2241 petition. A claim that a

defendant was erroneously treated as a career offender under the advisory

Sentencing Guidelines is one such claim. Hawkins v. United States, 706 F.3d

820 (7th Cir. 2013), supplemented on denial of rehearing, 724 F.3d 915 (7th Cir.

2013).   See also, United States v. Coleman, 763 F.3d 706, 708–09 (7th Cir.

2014)(“[W]e held in Hawkins that the error in calculating the Guidelines range

did not constitute a miscarriage of justice for § 2255 purposes given the advisory

nature of the Guidelines and the district court's determination that the sentence

was appropriate and that it did not exceed the statutory maximum.”)

      The Sentencing Guidelines have been advisory and not mandatory ever

since the Supreme Court decided United States v. Booker, 125 S.Ct. 738 (2005).

Perry v. United States, 877 F.3d 751, 754 (7th Cir. 2017).            Warren was

sentenced in 2012, long after the Supreme Court declared the Sentencing

Guidelines to be merely advisory.

      Petitioner does not respond to the Hawkins argument anywhere in his reply

or supplemental replies.

      There is no meaningful way to distinguish Hawkins from this case.       The

issue in Hawkins was the same as the issue raised by petitioner here: the use of a

prior conviction that would allegedly no longer qualify as a predicate conviction

for the career offender enhancement under current law.       In its supplemental

opinion on denial of rehearing in Hawkins, the Court succinctly summarized its



                                        5
holding: “an error in calculating a defendant's guidelines sentencing range does

not justify postconviction relief unless the defendant had, as in Narvaez v. United

States, 674 F.3d 621 (7th Cir.2011), been sentenced in the pre-Booker era, when

the guidelines were mandatory rather than merely advisory.” Hawkins, 724 F.3d

at 916. Under the binding precedent of Hawkins, the petition must be denied.

                                   Conclusion

      For the foregoing reasons, Steven Carmichael Warren’s Petition for a Writ of

Habeas Corpus Under 28 U.S.C. §2241 (Doc. 1) is DENIED.

      The Clerk of Court shall enter judgment in favor of respondent.

      IT IS SO ORDERED.

      DATE: December 7, 2018.

                                      s/ Clifford J. Proud
                                      CLIFFORD J. PROUD
                                      UNITED STATES MAGISTRATE JUDGE




                                        6
                                       Notice

      If petitioner wishes to appeal the denial of his petition, he may file a notice

of appeal with this court within sixty days of the entry of judgment. Fed. R. App.

P. 4(a)(1)(B). A motion for leave to appeal in forma pauperis should set forth the

issues petitioner plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C).

      Petitioner is further advised that a motion to alter or amend the judgment

filed pursuant to Federal Rule of Civil Procedure 59(e) must be filed no later than

28 days after the entry of the judgment—a deadline that cannot be extended. A

proper and timely Rule 59(e) motion may toll the 60-day appeal deadline. Other

motions, including a Rule 60 motion for relief from a final judgment, order, or

proceeding, do not toll the deadline for an appeal.

      It is not necessary for petitioner to obtain a certificate of appealability from

this disposition of his §2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th

Cir. 2000).




                                          7
